DETAILED ACTION
1.  Claims 1, 13, 14 and 15 have been amended.
      Claims 1 – 15 are pending in this action. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4. The information disclosure statement(s) (IDS) submitted on 08/09/2019 and 10/08/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure s tatement(s) is/a re being considered If signed and initialed by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1, 4, 5 and 6 are rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A) and further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications - 12-14 Oct. 2008 hereinafter known as Dong.
With respect to claim 1, Wiedeman discloses a signal routing method, performed by a processing module (Column 15, Lines 7-12; The cellular telephone interface unit at the active gateway generates ACK codes for the call request processor.  The call request processor signals the ACK generator to signal the user that it is ready to place the call.) (Column 19, Lines 19-21; The cellular telephone interface unit signals the call termination processor to generate a call termination signal and route it to the encoder.) (Column 9, Lines 44-47; The handoff processor monitors a call signal and begins handoff procedures when a signal is below a threshold or there is a satellite that would provide better service to the user.),
for configuring transmission of a signal through a communications constellation  (Column 2, Lines 65-67 and Column 3 Lines 1-2; There is provided a satellite telephone system for communication with an existing terrestrial telephone system and with a plurality of orbiting satellites as part of a network compromising a plurality of terrestrial gateways.) (Figure 4 shows a diagram of the communication constellation),
comprising a plurality of assets (Column 4, Lines 42-44; The satellite system may compromise a single satellite or a constellation of many satellites preferable in low-earth near circular or possibly elliptical orbits.),
comprising receiving an instruction to transmit a signal from a transmitter ground station   (Column 15 Lines 1-2, Lines 25-27 and Column 16 Lines 1-19; To make a call request, the user dials the destination telephone (instruction).  The active gateway (AG) accepts the call. The gateway controller sends call information to the user.  The cellular telephone interface unit (CTIU) at the AG processes the call.  The CTIU at the AG generates ACK codes (instructions).  The call request processor signals the ACK generator to signal the user that it is ready to place the call.  The ACK signal is applied to encoder and modem, and passed to satellite RF units.  It is applied to the antenna for transmitting to the satellite.),
associated with the processing module to a receiver ground station  via the communications constellation  (Column 17 – Lines 34-42; The signals are received by the antenna and applied to the satellite RF units.  After processing, the signal is applied to the modem and then to the decoder.  After decoding, the signal is applied to the cellular telephone interface unit and then to the Cellular Telephone System.) (Figure 6 is a block diagram of a gateway terminal unit (ground station) for use in a cellular system according to the invention.),
transmitting the signal from the processing module to the transmitter ground station for transmission to the first asset of the determined sequence of the plurality of assets at the specific time (Column 16 Lines 1-19;  To make a call request, the user dials the destination telephone (instructions).  The active gateway (AG) accepts the call. The gateway controller sends call information to the user.  The cellular telephone interface unit (CTIU) at the AG processes the call.  The CTIU at the AG generates ACK codes (instructions).  The call request processor signals the ACK generator to signal the user that it is ready to place the call.  The ACK signal is applied to encoder and modem, and passed to satellite RF units.  It is applied to the antenna for transmitting to the satellite.)
However, Wiedeman does not disclose information about requesting and obtaining connection data.
 requesting and obtaining connection data from a network management module defining the available connections between assets in the communications constellation; (Section 2.3; in the Iridium system, connection routes are determined by the gateways as shown in figure 6.  As an example, assume that user A wants to communicate with user D with a handheld phone. User A sends a connection request to satellite 1. Upon receiving the connection request, satellite 1 forwards the request to a gateway. The connection route is computed by the gateway and is forwarded to satellite 1, which handles the signaling to establish the connection. The resulting path, in figure 6, is a two-hop route. However, note that the route could have more than two hops. ).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the signal routing method for configuring transmission of a signal through a communications constellation comprising a plurality of assets of Wiedeman with the connection data from a network management module to determine the path to send the data through the communications constellation.  
Modified Wiedmann does not disclose a specific time at which there is a sequence of assets representing an optimum route for transmission of the signal.  
Akyildiz discloses determining, using the obtained connection data,  a specific time at which there is a sequence of a plurality of assets representing an optimum route through the communications constellation for transmission of the signal from the transmitter ground station to the receiver ground station.  (Section 2.3; The route of a connection in a LEO satellite network is determined using a certain optimality criterion such as minimum hop or minimum cost. The route established using such a criterion is referred to as an optimal route. Because of their high mobility, satellites are not used to determine the optimal route by themselves. Indeed, in the Iridium system, connection routes are determined by the gateways as shown in figure 6.  As an example, assume that user A wants to communicate with user 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the signal routing method for configuring transmission of a signal through a communications constellation comprising a plurality of assets of Wiedeman with the method of determining an optimum route to have a method of sending a signal through a communication constellation using an optimum route.  Using an optimum route provides for more transmission of data through the satellite network.
However, modified Wiedeman does not disclose information about the type of assets in the communication constellation comprises satellites in a Low Earth Orbit.
Liron discloses wherein types of assets of the communications constellation comprise satellites configured in a Low Earth Orbit, LEO, (Liron, Column 7 – Lines 17-18; the constellation operates in Low-Earth orbit.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the Low Earth Orbit satellites of Liron to provide a platform for sending a signal through a communication constellation using an optimum route.  The satellite hardware is needed to transmit the signal.
However, modified Wiedeman does not disclose information about the type of assets in the communication constellation comprises high altitude platforms, HAPs.
 Widiwian discloses and/or high altitude platforms, HAPs. (Section 1 – Introduction; An innovative way of overcoming both the scattering and multi-path effects of terrestrial tower-based systems and the long signal delays of satellite systems, is to provide cellular communications via High Altitude Platform Station (HAPS)).

Modified Wiedeman does not disclose information about assets operating in a bent-pipe mode.
O’Donovan discloses wherein the assets operate in a bent-pipe mode when communicating via inter-asset links (Column 3, Lines 63-66; The invention described herein responds to the system requirements outlined above by providing a new form of intersatellite link that maintains the bent-pipe mode of operation.)  (Column 8, Lines 37-43; What has been described is a bent-pipe communications satellite system. In general, at least part of the information contained in M incoming beams to a first satellite may be combined together and transferred by intersatellite link to a second satellite. The second satellite can separate the information out and place the separated information on N outgoing beams.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the bent-pipe satellites of O’Donovan to provide a platform for sending a signal through a communication constellation using an optimum route.   The bent-pipe satellite with inter-asset links provides significant improvement in transponder efficiency in delivering both broadband and narrowband information to different destinations.
However, modified Wiedeman does not disclose that the destination of a signal transmitted by an asset over an inter-asset link.  
Akyildiz discloses such that the destination of a signal transmitted by an asset over an inter-asset link (Section 2.3; in the Iridium system, connection routes are determined by the gateways as shown in figure 6.  As an example, assume that user A wants to communicate with user D (destination) with a handheld phone. User A sends a connection request to satellite 1. Upon receiving the connection 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the signal routing method for configuring transmission of a signal through a communications constellation comprising a plurality of assets of Wiedeman with the destination of a signal transmitted by an asset to have a defined route for transmitting a signal throughout a satellite network.   A defined route is one possible to transmit data from a source to a destination.
However, modified Wiedeman does not disclose that this defined route is not defined by the timing of receipt of the signal by the asset.
Dong discloses is defined by the timing of receipt of the signal by the asset.  (Section III. – A   Satellites in constellation are moving at high speed in the period T, and the distances as well as elevation are changeable, which takes T as period.  Suppose satellites run on their orbits, Orbit Time is defined as the values in [0,  …T]. Take ∆t as granularity to divide [0, …T] into a vector, t(t0, t1, …, tn). We name this vector t of Orbit Time.  To each element in the Orbit Time vector, the status of constellation can be supposed static. It means the location parameters among satellites are certain at this moment.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the signal routing method for configuring transmission of a signal through a communications constellation comprising a plurality of assets of Wiedeman with the timing of receipt of the signal by an asset to have a defined route for transmitting a signal throughout a satellite network.   Akyildiz describes the computation of the destination of a route in a satellite system and Dong describes the data used to calculate the route is constantly changing.  Dong considers discrete times for the location parameters.  In Akyildiz, the Connection Request message triggers the procedure to determine the connection route.  

With respect to claim 4, modified Wiedeman discloses the methods according to claim 1 and Liron discloses obtaining the connection data comprises obtaining position data defining the positions of the assets and determining available connections between the assets based on relative position data for the assets.  (Liron, Column 7 – Lines 53-55 and Column 8 - Lines 12-18; The underlying network topology which is defined as the interconnection geometry among the network elements experiences constant change. The packets are directed along an optimal pathway through the network by a fast packet switch that directs traffic based on instructions from a microprocessor that continuously runs an adaptive routing algorithm.  This microprocessor uses orbital position information generated aboard each spacecraft to monitor the rapidly changing topology of the constellation and the distribution of traffic among its nodes and links.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the method of obtaining connection data of Liron to have a method for sending a signal through a communication constellation using an optimum route.

With respect to claim 5, modified Wiedeman discloses the methods according to claim 4 and Liron discloses the position data is obtained from predetermined information defining the configuration of the communications constellation over a predetermined period of time, and/or real-time positions of the assets.  (Column 8 – Lines 11-18 Column 8 - Lines 26-29; The packets are directed along an optimal pathway through the network by a fast packet switch that directs traffic based on instructions from a microprocessor that continuously runs an adaptive routing algorithm.  This microprocessor uses orbital 
and Liron discloses the determining of an optimum route is performed in a manner which takes into account variation of the communications constellation configuration with time, such that the optimum route is switched in response to variations in asset positions. (Column 7 – Lines 21-27;  Based upon inputs from the position determination algorithms, an optimal route is determined for each transmission from each satellite and the most efficient distribution pattern of traffic throughout the system is established.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the method of obtaining position data and determining an optimum route of Liron to have a method for sending a signal through a communication constellation using an optimum route.

With respect to claim 6, modified Wiedman discloses the methods according to claim 1 and Liron discloses obtaining the connection data comprises obtaining information defining line-of-sight connectivity between assets and signal transmission characteristics existing between assets having line-of-sight connectivity.  (Column 32 – Lines 12-67 and Column 33 – Lines 1-4;  Within its own orbit, a satellite has direct line-of-sight with at least the satellite in front of it, the one in front of that, the one behind it and the one behind that.  These are assigned as permanent inter-satellite links.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the connectivity information and .



8.  Claim 2 rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A), further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong and further in view of Thesling (US Patent US7680040B2).

With respect to claim 2, modified Wiedeman discloses the methods according to claim 1 but fails to disclose the packetizing, framing and modulating operations.
 Thesling discloses the processing module performing packetizing, framing and modulation operations to prepare the signal for transmission through the communications constellation. (Thesling, Column 10 – Lines 3-11; The transmitting unit may include an encapsulation unit which may be configured to encapsulate in a frame one or more packets associated with a lower order modcode and one or more additional packets with a higher order modcode.  The transmitting unit also includes a 
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the processing module of Thesling for preparing the signal by packetizing, framing and modulation operations to transmit the signal through a communication constellation.

9. Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A), further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong and further in view of McCann (US Patent US4506383A).
With respect to claim 3, modified Wiedeman discloses the methods according to claim 1 but fails to disclose transmitting the signal from processing module to ground station using microwave transmission.
McCann discloses transmitting the signal from the processing module to the ground station comprises transmission via one or more terrestrial network nodes using microwave transmission.  (McCann, Column 1 – Lines 6-7 and Column 2 – Lines 1-12; The ground relay station receives the downlink satellite signal and transmits the uplink satellite signal.  The large antenna and hardware for 
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the microwave relay link of McCann for transmitting the signal from the processing module to the ground station for transmitting a signal through a communication constellation.

10.  Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A), further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong and further in view of Jutzi (US20030046633A1).
With respect to claim 7, modified Wiedeman discloses the methods according to claim 6 but does not disclose characteristics that represent interference and/or meteorological influences. 
 Jutzi discloses that the signal transmission characteristics represent interference and/or meteorological influences. ( Paragraphs 0012 and 0013; The invention provides error correction of data transmission in communications, for data transmission interference caused by regional factors including terrain, dynamic factors including weather and season, and retransmission factors.  Information available through outside sources such as the National Weather Service is utilized for error correction of 
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the error correction of data transmission caused by weather and season to transmit the signal through an optimal route through a communication constellation.

11.  Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A), further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong and further in view of Ahmadi (US5233604A).

With respect to claim 8, modified Wiedman discloses the methods according to claim 1 and Ahmadi discloses wherein the optimum route represents one or more of: the shortest path length between the transmitter ground station and the receiver ground station. (Column 1 – Lines 53-67;  The illustrative embodiment of the present invention, optimum paths between origin and destination nodes in a packet network are selected by a modification of the so-called "Bellman-Ford algorithm," a shortest path on a weighted graph algorithm.  The algorithm of the present invention defines "principal paths" 
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the connectivity information and transmission characteristics of line-of-sight assets of Liron to transmit the signal through an optimal route through a communication constellation.  The shortest path provides for an efficient method to transmit packets.

12. Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A), further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong and further in view of Claffery (US Patent US6195553B1).

With respect to claim 9, modified Wiedeman discloses the methods according to claim 8 but does not disclose that the optimum route is dependent upon the distance between the assets in the sequence.
Claffery discloses the types of assets in the determined sequence of assets in the optimum route are determined in dependence upon the distance between the assets in the sequence (Column 6 – Lines 
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the methods of Claffery where the optimal route is determined upon the distance between assets in the sequence to transmit a signal through an optimal route through a communication constellation.  The type of assets are determined based on what is in the optimum route.

13. Claims 10 is rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A), further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong and further in view of Murphy (US Patent US20110216760A1).

With respect to claim 10, modified Wiedeman discloses the methods according to claim 1 but does not disclose a plurality of optimum routes for transmission of signals associated with a plurality of frequency channels.
determining a plurality of optimum routes for transmission of signals associated with a respective plurality of frequency channels.  (Paragraphs 14-22; A method is disclosed for selecting eligible egress routes for IP telephony termination when multiple eligible carriers exist.  Any of a plurality of criteria or factors may be identified for selecting an eligible carrier.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the method of Murphy for selecting carriers to transmit a signal through an optimal route through a communication constellation.

14. Claims 12 is rejected under 35 U.S.C.103 as being unpatentable Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan, further in view of O’Donovan (US Patent US5825325A), further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong and further in view of The Coverage Analysis for Low Earth Orbiting Satellites at Low Elevation.  Shkelzen Ckaj, Bexhet Kamo, Algenti Lala and Alban Rakipi.  (IJACSA) International Journal of Advanced Computer Science and Applications Volume 5, Number 6, 2014 hereinafter known as Ckaj.


Widiwian discloses a HAP is configured for operation at an elevation of 20-3 above a transmitter ground station. (Section 6.1; The High Altitude Platform Station is intended to provide broadband wireless access in a rural area.  The elevation angles range from 15 to 0 degrees.)
Modified Wiedeman does not disclose the configuration for a satellite above a transmitter ground station.
Ckaj discloses a satellite is configured for operation at an elevation of 50 above a transmitter ground station (Section 3; The largest coverage area of a low earth orbit single satellite is achieved under elevation of 0 degrees.  In order to avoid obstacles caused by natural barriers at too low elevation, usually for the link budget calculations, it is determined the minimal elevation angle ranges from 2 to 10 degrees.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the HAP configuration of Widiwian and the satellite configuration of Ckaj to transmit a signal through an optimal route through a communication constellation.   

15.  Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz, further in view of Liron (US Patent US5740164A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communication,  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404, hereinafter referred to as Widiawan and further in view of O’Donovan (US Patent US5825325A).

With respect to claim 13, modified Wiedeman discloses the methods according to claim 1 and Wiedeman discloses a  telecommunications modem comprising a processing module (Column 15, Lines 7-12; The cellular telephone interface unit at the active gateway generates ACK codes for the call request processor.  The call request processor signals the ACK generator to signal the user that it is ready to place the call.) (Column 19, Lines 19-21; The cellular telephone interface unit signals the call termination processor to generate a call termination signal and route it to the encoder.) (Column 9, Lines 44-47; The handoff processor monitors a call signal and begins handoff procedures when a signal is below a threshold or there is a satellite that would provide better service to the user.),
the telecommunications modem comprising: a signal transmitter for transmitting information to a transmitter ground station (Column 15 Lines 1-2, Lines 25-27 and Column 16 Lines 1-19; To make a call request, the user dials the destination telephone (instruction).  The active gateway (AG) accepts the call. The gateway controller sends call information to the user.  The cellular telephone interface unit (CTIU) at the AG processes the call.  The CTIU at the AG generates ACK codes (instructions).  The call request processor signals the ACK generator to signal the user that it is ready to place the call.  The ACK signal is applied to encoder and modem, and passed to satellite RF units.  It is applied to the antenna for transmitting to the satellite.  Figures 6 and 7 show block diagrams of the system.),
and a control link to a network management module (Figure 7 shows the network coordinating gateway which is the management module.  Column 9 – Lines 53-63; The network coordinating gateway comprises equipment with the express purpose of monitoring the satellite(s), of assigning user channels, of creating and maintaining a database of cellular telephone users that are nationwide or worldwide, and of processing inbound and outbound call requests.  Column 80 Lines 21-31; The network 
	wherein the processing module is arranged to execute computer-implementable instructions to control the telecommunications modem to perform the method of claim 1. (Column 6 – Lines 9-30 and Figure 2; Incoming calls initiated by user begin with request to access public switched telephone network.  Active gateway (processor) processes the request and requests satellite resources from network control gateway.  The call is setup via path A-B shown in Figure 2.)

16. Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Wiedeman (US Patent US5526404A) in view of Liron (US Patent US5740164A) and further in view of O’Donovan (US Patent US5825325A).

	With respect to claim 14, Wiedeman discloses an asset for use in a communications constellation, comprising: an inter-asset link for transmitting a received signal to a further asset, (Column 3 – Lines 17-20; The system includes a handoff processor for controlling handoffs (communication means to transmit signal to a further asset) between satellites (asset in communication constellation).  The handoff processor is coupled to the modem, and an RF power monitor is coupled to the handoff processor.)
	However, Wiedeman does not disclose that the asset is a satellite configured for use in a Low Earth Orbit.  
	Linon discloses wherein the asset is a satellite configured for use in a Low Earth Orbit. (Column 7 – Lines 17-18; The constellation operates in Low-Earth orbit.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the inter-asset link for transmitting a received signal to a further asset of Wiedeman with the 
Modified Wiedeman does not disclose satellites operating in a bent-pipe mode.
O’Donovan discloses wherein the inter-asset link is arranged to operate in a bent-pipe mode when transmitting a signal. (Column 3, Lines 63-66; The invention described herein responds to the system requirements outlined above by providing a new form of intersatellite link that maintains the bent-pipe mode of operation.)  (Column 8, Lines 37-43; What has been described is a bent-pipe communications satellite system. In general, at least part of the information contained in M incoming beams to a first satellite may be combined together and transferred by intersatellite link to a second satellite. The second satellite can separate the information out and place the separated information on N outgoing beams.).
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the bent-pipe satellites of O’Donovan to provide a platform for sending a signal through a communication constellation using an optimum route.   The bent-pipe satellite with inter-asset links provides significant improvement in transponder efficiency in delivering both broadband and narrowband information to different destinations.

17. Claim 15 is rejected under 35 U.S.C.103 as being unpatentable over Liron (US Patent US5740164A), in view of Wiedeman (US Patent US5526404A), further in view of O’Donovan (US Patent US5825325A), further in view of High Altitude Platform Station (HAPS):  A Review of New Infrastructure Development for Future Wireless Communications.  Anggoro K. Widiawan and Raham Tafazolli   Wireless Personal Communications (2007) 42:387-404 hereinafter knows as Widiawan,  further in view of Handover management in Low Earth Orbit (LEO) satellite networks. - Ian F. Akyildiz, Huseyin Uzunalioglu  and Michael D. Bender - Mobile Networks and Applications 4, 301–310 (1999) hereinafter known as Akyildiz and further in view of A Shortest Path Algorithm based on Mobile Agent in LEO Satellite Network – Xiang-Jun Dong and Hao-Shan Shi – 2008 4th International Conference on Wireless Communications hereinafter known as Dong
	
With respect to Claim 15, Liron discloses the network management module comprising: an interface for providing connection data defining the available connections between assets in the communications constellation to a processing module in response to a request for said connection data from the processing module; (Column 8 – Lines 15-18; A microprocessor continuously runs an adaptive routing algorithm.  
that uses orbital position information generated aboard each spacecraft to monitor the rapidly changing topology of the constellation and the distribution of traffic among its nodes and links.)
wherein the assets comprise satellites configured in Amendment Dated: August 9, 2019a Low Earth Orbit, LEO (Column 7 – Lines 17-18; The constellation operates in Low-Earth orbit.)
However, Liron does not disclose a means for the assets to communicate with each other via inter-asset links.
Wiedeman discloses control links for controlling a plurality of assets of the communications constellation to communicate with each other via inter-asset links (Column 3 – Lines 17-20; The system includes a handoff processor for controlling handoffs between satellites.)
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the network management module, which provides connection data defining the available connections between assets and the assets configured in Amendment Dated: August 9, 2019a Low Earth Orbit of Liron with the control links for controlling of the assets communicating, with each other via inter-asset links of Wiedeman to have a network management module that provides connection data between assets and a means for 
However, modified Liron does not disclose assets operating in a bent-pipe mode via the inter-asset links.
O’Donovan discloses wherein the assets operating in a bent-pipe mode when communicating via the inter-asset links.  (Column 3, Lines 63-66; The invention described herein responds to the system requirements outlined above by providing a new form of intersatellite link that maintains the bent-pipe mode of operation.)  (Column 8, Lines 37-43; What has been described is a bent-pipe communications satellite system. In general, at least part of the information contained in M incoming beams to a first satellite may be combined together and transferred by intersatellite link to a second satellite. The second satellite can separate the information out and place the separated information on N outgoing beams.
It would have been obvious to an artisan of ordinary skill before the effective filing date to use the method of transmitting a signal of modified Wiedeman with the bent-pipe satellites of O’Donovan to provide a platform for sending a signal through a communication constellation using an optimum route.   The bent-pipe satellite with inter-asset links provides significant improvement in transponder efficiency in delivering both broadband and narrowband information to different destinations.
However, modified Liron does not disclose high altitude platforms.
	Widiwian discloses wherein the assets comprise satellites configured in high altitude platforms, HAPs (Section 1. Introduction; An innovative way of overcoming both the scattering and multi-path effects of terrestrial tower-based systems and the long signal delays of satellite systems, is to provide cellular communications via High Altitude Platform Station (HAPS).)

However, modified Wiedeman does not disclose that the destination of a signal transmitted by an asset over an inter-asset link.  
Akyildiz discloses such that the destination of a signal transmitted by an asset over an inter-asset link (Section 2.3; in the Iridium system, connection routes are determined by the gateways as shown in figure 6.  As an example, assume that user A wants to communicate with user D (destination) with a handheld phone. User A sends a connection request to satellite 1. Upon receiving the connection request, satellite 1 forwards the request to a gateway. The connection route is computed by the gateway and is forwarded to satellite 1, which handles the signaling to establish the connection. The resulting path, in figure 6, is a two-hop route. However, note that the route could have more than two hops. ).
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the signal routing method for configuring transmission of a signal through a communications constellation comprising a plurality of assets of Wiedeman with the destination of a signal transmitted by an asset to have a defined route for transmitting a signal throughout a satellite network.   A defined route is one possible to transmit data from a source to a destination.
However, modified Wiedeman does not disclose that this defined route is not defined by the timing of receipt of the signal by the asset.
Dong discloses is defined by the timing of receipt of the signal by the asset.  (Section III. – A   Satellites in constellation are moving at high speed in the period T, and the distances as well as elevation are changeable, which takes T as period.  Suppose satellites run on their orbits, Orbit Time is defined as the values in [0,  …T]. Take ∆t as granularity to divide [0, …T] into a vector, t(t0, t1, …, tn). We name this 
It would have been obvious to an artisan of ordinary skill before the effective filing date to combine the signal routing method for configuring transmission of a signal through a communications constellation comprising a plurality of assets of Wiedeman with the timing of receipt of the signal by an asset to have a defined route for transmitting a signal throughout a satellite network.   Akyildiz describes the computation of the destination of a route in a satellite system and Dong describes the data used to calculate the route is constantly changing.  Dong considers discrete times for the location parameters.  In Akyildiz, the Connection Request message triggers the procedure to determine the connection route.  When the message is received, the location parameters which are certain at the moment will determine the route. 


Allowable subject matter
The following limitation are not taught or suggested by the prior art.

In claim 11:  “… transmitting the weightings to the network management module for control of the communications constellation.”

Claim 11 is therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.


Response to Arguments


Applicant states on page 7 of the response that the abstract has been amended to less than 150 words.    Examiner withdraws the objection.

Applicant discusses on page 7 the remarks about claim interpretation under 35 U.S.C 112(f).  Examiner had stated that the claims were not to be interpreted under 35 U.S.C. 112(f) because the claim limitations recited sufficient structure, materials, or acts to entirely perform the recited function.   Applicant amended claims 13, 14 and 15 to resolve any ambiguities regarding these claims.  Examiner accepts these changes.

Applicant states on page 8 for claim 1 that the examiner acknowledges that Wiedeman does not disclose information about requesting and obtaining connection data, and using the data to determine an optimum route.  Applicant states that Wiedeman uses a conventional satellite to permit access to a cellular telephone system.  The system comprises a constellation of satellites, the satellites are bent-pipe repeaters and inter-satellite links are not present.  
Applicant also states that the examiner relies on Liron to remedy the deficiencies of Wiedeman.  Neither Weideman nor Liron fail to disclose using the connection data, at a specific time at which there is an optimum route for transmission of the signal from the transmitter ground station to the receiver ground station.  Liron determines the optimal route for each transmission from each satellite as opposed to determination of complete optimal route prior to an initial transmission.
Applicant has amended claim 1 to clarify the present application.  The destinations of the packets are determined depending on the timing of the transmissions of the signal to the first satellite in a sequence of satellites.  The effect of this change is clarified by the final wording in claim 1:  “such that 
In response, examiner agrees that Wiedeman and Liron do not disclose this amendment.  However, Akyildiz discloses in the Iridium system where connection routes are determined by the gateway, that packet routes are determined depending on timing of the transmission of the signal to the first satellite in a sequence.    As an example, assume that user A wants to communicate with user D with a handheld phone. User A sends a connection request to satellite 1. Upon receiving the connection request, satellite 1 forwards the request to a gateway. The connection route is computed by the gateway and is forwarded to satellite 1, which handles the signaling to establish the connection. The resulting path, is a two-hop route. However, note that the route could have more than two hops.  The destination of a signal is determined by the route, which is computed at the gateway.   This route is determined based on the specific time that the signal is received at the first asset.
The route of a connection in a LEO satellite network is determined using a certain optimality criterion such as minimum hop or minimum cost. The route established using such a criterion is referred to as an optimal route. Because of their high mobility, satellites are not used to determine the optimal route by themselves. Indeed, in the Iridium system, connection routes are determined by the gateways as shown in figure 6.  As an example, assume that user A wants to communicate with user D with a handheld phone. User A sends a connection request to satellite 1. Upon receiving the connection request (specific time), satellite 1 forwards the request to a gateway. The connection route is computed by the gateway and is forwarded to satellite 1, which handles the signaling to establish the connection.
Examiner maintains that the amended claim 1 is obvious from the prior art listed in the non-final rejection and the addition of Akyildiz.  The rejection is maintained.  Applicant stated that the same arguments apply to claims 13 and 15, and all claims dependent on claim 1.  Since claim 1 is rejected, the rejections for these claims are also maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYERON whose telephone number is (571)272-4810.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/M.J.P./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472